Title: From Thomas Jefferson to E.S. Thomas, 29 October 1807
From: Jefferson, Thomas
To: Thomas, E.S.


                        
                            Washington Oct. 29. 07.
                        
                        Th: Jefferson presents his compliments to mr Thomas and his thanks for the copy of Ramsay’s life of
                            Washington forwarded to him. but having recieved a copy as a subscriber, he has thought it improper to retain it, &
                            therefore sends it by this mail to mr Thomas. as to the reading & giving an opinion on it, all the spare moments he can
                            devote to the reading of books do not enable him to read an 8vo volume in a year: it is therefore not probable he shall
                            be able to read this work while he remains in public business.
                    